Appeal by the plaintiff from (1) an order of the Supreme Court, Kings County (Hutcherson, J.), dated March 23, 1995, and (2) a judgment of the same court, entered April 21, 1995.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed for reasons stated by Justice Hutcherson at the Supreme Court in his order dated March 23, 1995; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]). Thompson, J. P., Altman, Hart and Florio, JJ., concur.